Case 2:20-cv-10540-JVS-JEM Document 51 Filed 12/07/20 Page 1 of 10 Page ID #:585



    1   JAYME C. LONG (Bar No. 202867)
        jayme.long@dentons.com
    2   STEPHANIE PEATMAN (Bar No. 299577)
        stephanie.peatman@dentons.com
    3   DENTONS US LLP
        601 South Figueroa Street, Suite 2500
    4   Los Angeles, CA 90017
        Tel: (213) 623-9300 / Fax: (213) 623-9924
    5

    6   CHRISTOPHER M. WEIMER (Texas Bar No. 24061894)
        (Pro Hac Vice)
    7   cweimer@pirkeybarbar.com
        PIRKEY BARBER PLLC
    8   1801 East 6th Street, Suite 300
        Austin, TX 78702
    9   Tel: (512) 322-5200 / Fax: (512) 322-5201
   10   Attorneys for Plaintiff
   11   3M COMPANY

   12
                            UNITED STATES DISTRICT COURT
   13
            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
   14
        3M COMPANY,                                 Case No. 2:20-cv-10540-JVS
   15                                               (JEMx)
                      Plaintiff,
   16
              vs.                                   PLAINTIFF’S REPLY IN SUPPORT
   17
        THE PERFECT PART INC.                       OF MOTION FOR A
                                                    PRELIMINARY INJUNCTION
   18
        ADAM ZINKER,
   19
        CORY ZINKER.                                 Judge: Hon. James V. Selna
   20                                                Hearing Date: Dec. 9, 2020
                      Defendants.                    Time: 9:00 a.m.
   21

   22

   23

   24

   25

   26

   27

   28



                      REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
Case 2:20-cv-10540-JVS-JEM Document 51 Filed 12/07/20 Page 2 of 10 Page ID #:586



    1          Defendants do not meaningfully contest that 3M is entitled to a preliminary
    2   injunction enjoining Defendants from selling products bearing 3M Marks in their
    3   Opposition to 3M’s Motion for a Preliminary Injunction. See Dkt. 50. Instead,
    4   Defendants focus their arguments on the limited and lawful asset freeze this Court
    5   entered, and their alleged (and for purposes of this Motion, irrelevant) good faith in
    6   selling counterfeit goods. See id. Because 3M has met its burden of establishing that
    7   a preliminary injunction should issue, and because Defendants have not presented
    8   any relevant evidence or arguments to the contrary, this Court should grant 3M’s
    9   Motion for a Preliminary Injunction.
   10   I.     LEGAL ANALYSIS
   11          3M has established all four elements necessary to entitle it to a preliminary
   12   injunction enjoining Defendants from selling products bearing 3M Marks. See Dkt.
   13   40; see also Winter v. Natural Res. Defense Council, Inc., 555 U.S. 7, 20 (2008)
   14   (holding a preliminary injunction is appropriate when the movant establishes: (1) a
   15   likelihood of success on the merits; (2) irreparable harm in the absence of the
   16   requested relief; (3) the balance of the hardship tipping in its favor; and (4) that its
   17   request is in the public interest).
   18          A.     3M is Likely to Succeed on the Merits
   19          Defendants have essentially conceded that 3M is likely to succeed on the
   20   merits. They devote only one sentence to the merits in their Opposition brief, in
   21   which they deny that they sold counterfeit goods. See Dkt. 50, p. 5. Defendants cite
   22   no evidence in support of this conclusion, nor could they. 3M has thoroughly
   23   analyzed the 3M-branded respirators offered for sale by Defendants and has
   24   identified numerous markers demonstrating that Defendants have sold some
   25   products that are indisputably counterfeit. See Dkt. 40-1 (Gannon Decl. in Support
   26   of TRO) ¶¶ 21-23. Additionally, the SGS report that Defendants submitted with their
   27   Opposition brief does not prove authenticity, but instead provides a detailed visual
   28   inspection of what is a counterfeit 3M product, further confirming that Defendants

                                                   2
                       REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
Case 2:20-cv-10540-JVS-JEM Document 51 Filed 12/07/20 Page 3 of 10 Page ID #:587



    1   sold counterfeit goods. See Declaration of Michael Gannon ¶ 4–5. Defendants claim
    2   they believed the products they were selling to be genuine, but Defendants’ alleged
    3   good faith 1 does not change the fact that they sold counterfeit 3M products and are
    4   liable for doing so. See 15 U.S.C. § 1114.
    5         Because 3M has established that Defendants offered counterfeit products
    6   bearing 3M’s famous and registered trademarks, and Defendants have presented no
    7   evidence to the contrary, 3M is likely to succeed on the merits of its claims. See
    8   generally Dkt. 40 at p. 14-19; see also Phillip Morris USA Inc. v. Shalabi, 352
    9   F.Supp.2d 1067, 1073 (C.D. Cal. 2004) (“Likelihood of confusion is a factual
   10   determination normally made using an eight factor test. However, in cases involving
   11   counterfeit marks, it is unnecessary to perform the step-by-step examination ...
   12   because counterfeit marks are inherently confusing.”) (internal citations omitted).
   13         B.      3M Will Suffer Irreparable Harm
   14         3M has established, and Defendants do not contest, that Defendants’ sale of
   15   counterfeit 3M products that may endanger the public health is likely to cause 3M
   16   and the public irreparable harm. See Dkt. 40, p.19-20. Instead, Defendants argue that
   17   3M will not be harmed because Defendants ceased their infringement after 3M filed
   18   its Motion for a Temporary Restraining Order. See Dkt. 50, p.5.
   19         However, “[t]he fact that illegal conduct has ceased does not foreclose
   20   injunctive relief.” See S.E.C. v. Koracorp Indus., Inc., 575 F.2d 692, 698 (9th Cir.
   21   1978). Instead, “an inference arises from illegal past conduct that future violations
   22
        1
          Although Defendants’ alleged good faith is irrelevant for the purposes of this
   23   Motion, there is evidence suggesting that Defendants did not act in good faith, or at
        the very least, acted with willful blindness regarding the origin of the goods they
   24   were selling. For example, there were obvious and “major” defects with the
        counterfeit product included in the SGS report. See Dkt. 50-1, p. 9. Further, the SGS
   25   report explicitly notes that it only inspects the products for workmanship (id. at p. 7)
        not authenticity, so Defendants’ reliance on this report as evidence of authenticity
   26   is, at a minimum, misplaced. Additionally, Defendants sold both genuine and
        counterfeit 3M products at highly inflated prices. See Dkt. 40-1 (Gannon Decl.) ¶¶
   27   25-26. Defendants’ decision to price gouge consumers during a pandemic, which
        Defendants fail to even mention or contest in their Opposition brief, serves as further
   28   evidence of bad faith.
                                                   3
                      REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
Case 2:20-cv-10540-JVS-JEM Document 51 Filed 12/07/20 Page 4 of 10 Page ID #:588



    1   may occur.” See id.; see also See William R. Warner & Co. v. Eli Lilly & Co., 265
    2   U.S. 526, 532 (1924) (holding that a trademark plaintiff “is entitled to effective
    3   relief; and any doubt in respect of the extent thereof must be resolved in its favor as
    4   the innocent produce and against the [defendant], which has shown by its conduct
    5   that it is not to be trusted”).
    6          Where a defendant only ceases infringing after a lawsuit is filed, there is no
    7   requirement that the plaintiff “introduce concrete evidence that the defendants are
    8   likely to infringe again” in order to justify the issuance of an injunction. See Polo
    9   Fashions, Inc. v. Dick Bruhn, Inc., 793 F.2d 1132, 1135 (9th Cir. 1986) (reversing
   10   denial of injunctive relief in case where cessation of infringement occurred after
   11   lawsuit was filed); see also Brighton Collectibles, Inc. v. Marc Chantal USA, Inc.,
   12   No. 06-CV-1584 H (POR), 2009 WL 10674087, at * (S.D. Cal. May 11, 2009)
   13   (issuing injunction despite the fact that defendants had ceased selling infringing
   14   products).
   15          Although 3M need not provide concrete evidence that defendants may
   16   infringe again, such evidence does exist in this case. As of November 13, 2020,
   17   Defendants’ online listings for 3M products reflected that Defendants still had
   18   inventory of 3M products remaining. See Dkt. 40-1 (Gannon Decl.) Exs. 7-1—7-4
   19   (showing “more than 10 available” of each product). Given this remaining inventory
   20   and the ease with which these products can be posted online for sale, 2 Defendants
   21   could almost instantaneously begin offering infringing 3M products again should an
   22   injunction not remain in effect. As of the date of this filing, eBay listings from
   23   Defendants’ storefront shows they are also still selling non-3M respirators and face
   24   coverings through eBay, suggesting that they intend to remain in the business.
   25   Declaration of M. Gannon ¶3.
   26

   27  By Defendants own admission, they entered the business of selling masks very
        2
      quickly in April 2020, despite no prior experience selling personal protective
   28 equipment. See Dkt. 50-1 (Declaration of Adam Zinker) ¶¶ 7-13.

                                                  4
                       REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
Case 2:20-cv-10540-JVS-JEM Document 51 Filed 12/07/20 Page 5 of 10 Page ID #:589



    1         Given this evidence and Defendants’ past actions, including offering
    2   counterfeit products that are likely to endanger the public, and charging consumers
    3   more than six times 3M’s list prices for its genuine masks, there is reason to
    4   disbelieve Defendants’ claim that they will not infringe again. And, as the Ninth
    5   Circuit has recognized, “[i]f the defendants sincerely intend not to infringe, the
    6   injunction harms them little; if they do, it gives [plaintiff] substantial protection of
    7   its trademark.” Polo Fashions, 793 F.2d at 1135. Particularly in this case, where the
    8   sale of even a single counterfeit product could cause serious illness or death to the
    9   consumer, this factor weighs in favor of the issuance of a preliminary injunction.
   10         C.     The Balance of the Equities Weighs in Favor of 3M
   11         Defendants claim that the equities weigh in their favor because “a preliminary
   12   injunction . . . would cripple and end PERFECT PART’s business.” See Dkt. 50, p.
   13   6. But by Defendants’ own admission just a sentence earlier, the “3M Masks that
   14   PERFECT PART sold on its eBay store make up 0.16% of PERFECT PART’s
   15   items.” Id. Given this, an injunction prohibiting Defendants from selling products
   16   bearing the 3M Marks would certainly not cripple or end Defendants’ business,
   17   99.84% of which could continue to operate.
   18         Defendants also suggest that because they were allegedly acting in good faith
   19   when they sold counterfeit products, that somehow negates the harm suffered by 3M
   20   through the sale of such products. See id. In reality, 3M and the public are harmed
   21   by the sale of counterfeit 3M products and 3M products sold at inflated prices,
   22   regardless of Defendants’ state of mind. See Dkt. 40, p. 21. In contrast, Defendants
   23   will simply need to cease selling 3M products – products that Defendants admit are
   24   outside of their ordinary course of business. Dkt. 50-1, ¶¶ 7-11.
   25         The only harm that Defendants identify comes not from an injunction
   26   enjoining them from offering products bearing 3M Marks, but from the limited
   27   freeze on the assets in their eBay account. See generally Dkt. 50. According to
   28   Defendants, this asset freeze is inappropriate because none of the assets in the eBay

                                                   5
                      REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
Case 2:20-cv-10540-JVS-JEM Document 51 Filed 12/07/20 Page 6 of 10 Page ID #:590



    1   account are directly tied to sales of 3M products, and because they will be unable to
    2   pay shipping costs and their payroll on December 11. Id. Defendants cite no legal
    3   authority in support of their argument that this Court’s limited asset freeze was
    4   inappropriate.
    5         Contrary to Defendants’ unsupported claims, there is no requirement that 3M
    6   “identify the ‘particular property’ derived from the defendants' allegedly unlawful
    7   activities” at the preliminary injunction stage. Gucci Am., Inc. v. Weixing Li, 768
    8   F.3d 122, 133 (2d Cir. 2014) (“We know of no requirement, however, and certainly
    9   there is none in the Lanham Act, that would obligate plaintiffs to make this
   10   identification prior to obtaining a preliminary injunction.”); see also Cisco Systems,
   11   Inc. v. Shenzhen Usource Tech. Co., No. 5:20-cv-047773-EJD, 2020 WL 5199434,
   12   *11 (N.D. Cali. Aug. 17, 2020) (“The Court’s authority is not limited to freezing
   13   specific identified assets . . . .”). Instead, the Court can lawfully freeze Defendants’
   14   assets, even without such identification, in order to “secure the availability of
   15   [plaintiff’s] right to an accounting of [defendant’s] profits.” Reebok Intern., Ltd. V.
   16   Marnatech Enters., Inc., 970 F.2d 552, 561 (9th Cir. 1992).
   17         Here, 3M did not seek to freeze all of Defendants’ accounts, but only those
   18   directly associated with the means of Defendants’ infringement (the eBay account).
   19   These types of limited freezes have been upheld in similar cases. See id.; see also
   20   Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 132–33 (2d Cir. 2014) (confirming trial
   21   court could issue TRO and preliminary injunction freezing assets of defendants
   22   alleged to be selling counterfeit goods online); Animale Grp. Inc. v. Sunny’s Perfume
   23   Inc., 256 F. App’x 707, 709 (5th Cir. 2007) (affirming TRO and preliminary
   24   injunction freezing assets of defendants selling counterfeit goods).
   25         Defendants fail to explain why they do not have assets in other accounts that
   26   could address their payroll and shipping concerns, particularly considering that they
   27

   28

                                                   6
                      REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
Case 2:20-cv-10540-JVS-JEM Document 51 Filed 12/07/20 Page 7 of 10 Page ID #:591



    1   claim the revenues they made from the sales of products bearing 3M Marks are not
    2   in their eBay account at all. 3
    3          Regardless, even though this Court’s asset freeze was appropriate, 3M has
    4   taken steps to alleviate Defendants’ concerns regarding the asset freeze.         In
    5   particular, before Defendants’ filed their Opposition brief, 3M had already agreed to
    6   consent to modifying the restraints placed on Defendants’ accounts as a result of the
    7   TRO to allow Defendants to make payments for ordinary business expenses and fund
    8   payroll, restraining only an amount equal to Defendants’ profits on the sale of 3M
    9   products. See Weimer Decl., ¶¶ 3–7, which fact Defendants have failed to note in
   10   their Opposition 3M remains willing to modify the TRO and any injunction this
   11   Court may enter to limit a restraint on assets to amounts Defendants certify as being
   12   tied to their profits from the sale of 3M-branded respirators, a remedy supported by
   13   law and well within this Court’s equitable powers. Consequently, the only alleged
   14   harm that Defendants identify with this Court’s lawful asset freeze is one that 3M
   15   has already voluntarily agreed to address (well in advance of Defendants’ claimed
   16   payroll date of December 11).
   17          Given the lawful nature of the limited asset freeze, 3M’s efforts to ease any
   18   alleged burden Defendants claim they will suffer, and the strong irreparable harm
   19   that 3M and the public will face if Defendants are not enjoined from selling 3M
   20   products, the balance of the equities weighs in favor of issuing a preliminary
   21   injunction.
   22          D.     The Public Interest Weighs in Favor of a Preliminary Injunction
   23          There is no question that the public interest weighs in favor a preliminary
   24   injunction. Dkt. 40, p. 21. A preliminary injunction will ensure that the public does
   25   not unknowingly purchase a counterfeit 3M product that could potentially cause
   26   As just one example, Defendants appear to have made at least $137,850 in sales
        3
      from the sale of alleged 3M 1860 N95 NIOSH respirators, just one of eight models
   27 Defendants have offered. See Dkt. 40-1 (Gannon Decl.), Ex. 7-1 (showing that as of
      November 13, Defendants had sold 919 20-packs of this respirator at a price of
   28 approximately $150 per pack, which is approximately $137,850 in sales).

                                                 7
                       REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
Case 2:20-cv-10540-JVS-JEM Document 51 Filed 12/07/20 Page 8 of 10 Page ID #:592



    1   serious illness or death. Id. It also protects the public from paying highly inflated
    2   prices for 3M products during a global pandemic. Id. As discussed above, the mere
    3   fact that Defendants claim to have ceased offering counterfeit products does not
    4   negate the fact that the public interest weighs against such an offering, which
    5   Defendants could easily resume with the inventory that appears to be remaining.
    6         Defendants claim that an injunction will prevent them from providing quality
    7   goods to consumers. See Dkt. 50, p. 6-7. However, as discussed above, an injunction
    8   enjoining Defendants’ from offering products bearing 3M Marks, by Defendants’
    9   own admission, will not impact 99.84% of Defendants’ business. See id., p. 6.
   10   Similarly, a limited asset freeze of an amount equal to Defendants’ profits from its
   11   infringing sales (which Defendants claim to be minimal) will not prevent Defendants
   12   from operating their business. As such, the harms posed to the public if an injunction
   13   does not issue far exceed the harms posed to Defendants by such an injunction.
   14   II.   CONCLUSION
   15         3M has met its burden to prove that it is entitled to a preliminary injunction
   16   enjoining Defendants from selling any products bearing 3M Marks, and from
   17   transferring assets equal to its gross profits from the sale of 3M products. Because
   18   3M has shown itself entitled to the relief sought, 3M requests this Court grant its
   19   Motion for a preliminary injunction.
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                  8
                      REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
Case 2:20-cv-10540-JVS-JEM Document 51 Filed 12/07/20 Page 9 of 10 Page ID #:593



    1
        Dated: December 7, 2020           Respectfully submitted,
    2
                                          DENTONS US LLP
    3                                     Jayme C. Long
                                          Stephanie Peatman
    4
                                          PIRKEY BARBER PLLC
    5                                     Christopher M. Weimer
    6

    7                                     By: /s/ Christopher M. Weimer
                                                  Christopher M. Weimer
    8
                                             Attorneys for Plaintiff
    9                                        3M COMPANY
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                              9
                    REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
Case 2:20-cv-10540-JVS-JEM Document 51 Filed 12/07/20 Page 10 of 10 Page ID #:594



     1

     2

     3
                                   CERTIFICATE OF SERVICE

     4
               I hereby certify that on December 7, 2020, the foregoing Reply was filed via

     5
         ECF effecting service on counsel for Defendants:

     6
                                                 Parag L. Amin (Bar No. 281133)
     7                                           Email : parag@lawpla.com
                                                 Law Office of Parag L. Amin, P.C.
     8                                           5901 W. Century Blvd., Suite 1518
                                                 Los Angeles, CA 90045
     9                                           Office: (213) 293-7881 | Fax: (213) 986-3563

    10                                                Attorney for Defendants
    11                                                THE PERFECT PART, INC.
                                                      ADAM ZINKER
    12                                                CORY ZINKER
    13
                                                 /s/ Christopher M. Weimer
    14                                               Christopher M. Weimer
    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                    10
                       REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION
